Title: Abigail Adams to John Quincy Adams, 14 September 1792
From: Adams, Abigail
To: Adams, John Quincy


Dear child
Quincy Sepbr 14 1792
As we have some skitish persons in the Family who are apprehensive of the small pox, and of every Body from your infected city, we shall not have the pleasure of your company, nor the office a visit from you this week. your cousin Lucy informd me to day that you had a letter from your sister. pray send it me or such extracts from it as will inform me how she does and the col and Boys. I am very anxious for Thomas and fear he is Sick as I have not any Letters from him for a fortnight mr Black will be in Town & you may send any Letters by him to night. the Boston Newspapers we want to see, do not forget to send them. you will probably receive a Letter from salem or marblehead respecting a young woman who is comeing to live with me. Should she fix any day for comeing to Boston, I must get you to engage the Salem stage man to take her to Boston & let me know on what day, when I will send Brisler to Town for her. She has had the small pox— I wish you would ask mrs Welch to let her come to her House, and I will not trouble her for more than one Night, perhaps not that

We have not yet got the necessary article from philadelphia nor can we devine why it comes not.
adieu your affectionatly
A Adams
